Case: 18-1418    Document: 63 Page:
         Case 1:15-cr-10338-FDS     1
                                DocumentDate
                                         3166Filed:
                                                Filed10/05/2020  Entry
                                                      10/05/20 Page 1 ofID:
                                                                          1 6373225

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                    October 5, 2020


    Clerk
    United States Court of Appeals for the First Circuit
    United States Courthouse
    1 Courthouse Way
    Boston, MA 02210


          Re: David Lopez
              v. United States
              No. 20-5244
              (Your No. 18-1418)


    Dear Clerk:

          The Court today entered the following order in the above-entitled case:

          The petition for a writ of certiorari is denied.



                                            Sincerely,




                                            Scott S. Harris, Clerk
